Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  change “airflow” to “the airflow”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  change “wherein first apertures” to “wherein the first apertures”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  change “the liner face sheet” to “the  face sheet” for a correct antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hanson (US 3,820,628).
With regard to claim 1, Hanson discloses a passive transpirational flow acoustic liner assembly for a gas turbine engine, the assembly comprising: a guide vane assembly (Fig. 1, 2) comprising: an airfoil (34) having a suction side and a pressure side (Fig. 2); and a transpirational flow acoustic liner disposed in the airfoil, the liner comprising: a face sheet (30, 32) defining a portion of an outer surface of the airfoil and having a plurality of first apertures (44); a segmented member (36) coupled to the face sheet, the segmented member comprising a plurality of chambers in fluid communication with the outer surface via the plurality of first apertures; a backing sheet (38, 40) coupled to the segmented member such that the segmented member is positioned between the face sheet and the backing sheet, the backing sheet having a plurality of second apertures (46); and a plenum (42) coupled to the backing sheet opposite the segmented member (Fig. 2); and a conduit fluidly connected to the plenum and configured to deliver airflow received from the plenum (Fig. 1-3).

With regard to claim 2, Hanson further discloses that the conduit is disposed in a core housing of the gas turbine engine and fluidly connected to the plenum by an opening at a base of the airfoil (Fig. 1-3).

With regard to claim 3, Hanson further discloses that the conduit comprises an exhaust passage (54, 58) located to deliver airflow to components disposed in the core housing (Fig. 1-3, Col. 3; lines 2-9).

With regard to claim 8, Hanson discloses a method for providing acoustic attenuation in a fan section of a gas turbine engine, the method comprising: drawing airflow through an acoustic liner on a guide vane (Fig. 1, 2), the acoustic liner open to an outer flow surface of the guide vane (Fig. 1, 2); and exhausting airflow from the guide vane to an area having a lower pressure than the outer flow surface (Fig. 1, 2).

With regard to claim 9, Hanson further discloses that airflow is drawn through the acoustic liner and into a plenum (42) of the guide vane (Fig. 1, 2).

With regard to claim 10, Hanson further discloses drawing the airflow from a base of the guide vane into a conduit disposed in a core housing of the gas turbine engine (Fig. 1, 2).

With regard to claim 11, Hanson further discloses exhausting the airflow from the conduit to a cavity of the core housing to cool components located in the cavity (Fig. 1-3, Col. 3; lines 2-9).

With regard to claim 15, Hanson discloses a vane for use in a gas turbine engine (Fig. 1, 2), the vane comprising: an airfoil (34) having a suction side and a pressure 

With regard to claim 16, Hanson further discloses that the vane has a tip and a base disposed opposite the tip and wherein the plenum is open at one of the tip and the base and closed at the other of the tip and the base (Fig. 1, 2).

With regard to claim 19, Hanson further discloses that the plenum is open at the base (Fig. 1-3).

With regard to claim 20, Hanson further discloses that the liner face sheet is located on the suction side of the airfoil (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3,820,628) in view of Sebastian et al. (US 2019/0136708), referred to hereafter as Sebastian.
With regard to claims 4 and 5:
Hanson discloses the assembly of claim 3, as set forth above.
Hanson discloses that the conduit is connected to any user by discharging the air to be utilized for any purpose such as cooling (Col. 3; lines 7-9), but is silent about the specifics of the uses of the air and does not appear to explicitly disclose it being used in an active clearance control system via a valve such that the conduit is connected to an active clearance control system in a turbine section of the gas turbine engine and configured to deliver airflow to the active clearance control system, the active clearance control system comprises a valve located in a fluid position aft of the exhaust passage and configured to regulate the airflow to the turbine section.
However, Sebastian, which is in the same field of endeavor of gas turbines, teaches a gas turbine having a turbine section and teaches an active clearance control system using cooling air such that a conduit is connected to an active clearance control system in a turbine section of the gas turbine engine (Fig. 1, [0026])  and configured to deliver airflow to the active clearance control system ([0026]), the active clearance control system comprises a valve (44) located in a fluid position aft of the exhaust passage (Fig. 1, see where arrow 16 points to. Also see passage 15) and configured to regulate the airflow to the turbine section (Fig. 1, [0026]). Sebastian teaches that the cooling air can come 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Sebastian as a possible use of the cooling air for Hanson and add an active clearance control to Hanson and utilize the air of Hanson as cooling air in the active clearance control system using a valve, as both references and the claimed invention are directed to gas turbines. Adding the active control clearance provides control over engine performance parameters which will be an added advantage for Hanson. Using the air of Hanson as cooling is disclosed by Hanson, but since Hanson is not concerned about ways of utilizing the cooling air, Hanson is silent about such possible uses, but Sebastian teaches a beneficial use of such cooling air in the ACC through a valve.



With regard to claims 12 and 13:
Hanson discloses the method of claim 10, as set forth above.
Hanson discloses that the conduit is connected to any user by discharging the air to be utilized for any purpose such as cooling (Col. 3; lines 7-9), but is silent about the specifics of the uses of the air and does not appear to explicitly disclose it being used in an active clearance control system via a valve such as delivering the airflow to an active clearance control system in a turbine section of the gas turbine engine, and opening and closing a valve in the conduit to regulate cooling airflow to the turbine section for active clearance control, wherein opening the valve allows airflow to the turbine section and closing the valve inhibits airflow to the turbine section.
However, Sebastian, which is in the same field of endeavor of gas turbines, teaches a gas turbine having a turbine section and teaches an active clearance control system using cooling air such as delivering the airflow to an active clearance control system in a turbine section of the gas turbine engine (Fig. 1, [0026]), and opening and closing a valve (44) in the conduit to regulate cooling airflow to the turbine section for active clearance control ([0026]), wherein opening the valve allows airflow to the turbine section and closing the valve inhibits airflow to the turbine section ([0026], [0002]). Sebastian teaches that the cooling air can come from sources such as a fan bypass duct or low pressure compressor ([0026]). Sebastian further teaches that engine performance parameters such as thrust, specific fuel consumption (SFC), and exhaust gas temperature (EGT) margin are strongly dependent upon clearances between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Sebastian as a possible use of the cooling air for Hanson and add an active clearance control to Hanson and utilize the air of Hanson as cooling air in the active clearance control system using a valve, as both references and the claimed invention are directed to gas turbines. Adding the active control clearance provides control over engine performance parameters which will be an added advantage for Hanson. Using the air of Hanson as cooling is disclosed by Hanson, but since Hanson is not concerned about ways of utilizing the cooling air, Hanson is silent about such possible uses, but Sebastian teaches a beneficial use of such cooling air in the ACC through a valve.

With regard to claim 14, the combination of Hanson and Sebastian further discloses that the valve is closed during a takeoff operation of the gas turbine engine and open during a cruise operation of the gas turbine engine ([0032] discloses that the air is used (i.e. the valve is open) during cruise operation, which means it is not used during other conditions such as takeoff. Also see [0002] disclosing that the ACC is used .
--------------------------------------------------------------------------------------------------------------------
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3,820,628) in view of Rose et al. (US 2013/0195610), referred to hereafter as Rose.
With regard to claims 6 and 7: 
Hanson discloses the assembly of claim 1, as set forth above. 
Hanson does not appear to explicitly disclose that the conduit is disposed in a nacelle of the gas turbine engine and fluidly connected to the plenum by an opening at a tip of the airfoil, and an exhaust outlet open to a radially outer surface of the nacelle and fluidly connected to the conduit. 
However, Rose, which is in the same field of endeavor of gas turbines, teaches a gas turbine and teaches noise attenuation/reduction by providing apertures (6) on the surface of a vane (2, Fig. 1, 3) and connecting the apertures to a plenum (7) inside the vane to draw the flow from the surface of the vane into the plenum and outside of the vane in order to reduce the noise, similar to anHanson and applicant. Rose further teaches connecting the plenum from an opening at a tip of the vane (Fig. 1, 4, 5, 7) to the upper casing/nacelle through a conduit (9, 13, 14, see [0042] disclosing discharging the flow to a bypass duct 10 or a “free environment”, which means area 10 could be a free environment outside of the turbine, which makes 23 an outer casing or nacelle), and an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the teachings of Rose to Hanson by adding the vane tip opening and upper conduit of Rose to the nacelle of Hanson so Hanson would have a conduit disposed in its nacelle and fluidly connected to the plenum by the opening at the tip of the vane (as taught by Rose), and an exhaust outlet open to a radially outer surface of the nacelle and fluidly connected to the conduit (as taught by Rose), as both references and the claimed invention are directed to noise attenuation/reduction by the same principle, which is providing apertures on the surface of a vane and connected to a plenum inside the vane to draw flow from the surface of the vane into the plenum and outside of the vane in order to reduce the noise. This addition will be an added advantage in the same manner and principle followed by Hanson since Hanson already has a vane with surface apertures connected to an inner plenum for drawing flow from the vane surface for noise reduction.
--------------------------------------------------------------------------------------------------------------------
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3,820,628) in view of Porte (US 5,782,077).
With regard to claim 6: 
Hanson discloses the assembly of claim 1, as set forth above. 
Hanson does not appear to explicitly disclose that the conduit is disposed in a nacelle of the gas turbine engine and fluidly connected to the plenum by an opening at a tip of the airfoil. 
However, Porte, which is in the same field of endeavor of gas turbines, teaches a gas turbine and a vane with surface holes connected to an inner plenum (Fig. 3, 4) and further teaches a conduit disposed in a nacelle of the gas turbine engine (Fig. 3) and fluidly connected to the plenum by an opening at a tip of the airfoil (Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to [combining prior art elements according to known methods to yield predictable results and add the teachings of Porte to Hanson by adding the vane tip opening and upper conduit of Porte to the nacelle of Hanson so Hanson would have a conduit disposed in its nacelle and fluidly connected to the plenum by the opening at the tip of the vane (as taught by Porte), as both references and the claimed invention are directed to yield the predictable results of providing cooling air, especially since Hanson already has the surface apertures connected to an inner plenum to draw air from the airfoil’s outer surface.

With regard to claim 7, the combination of Hanson and Porter further discloses an exhaust outlet open to a radially outer surface of the nacelle and fluidly connected to the conduit (Porte, Fig. 3).
--------------------------------------------------------------------------------------------------------------------
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3,820,628).
With regard to claims 17 and 18: 
Hanson discloses the vane of claim 16, as set forth above. 
Hanson is silent about the diameter size of the first and second apertures and doesn’t appear to explicitly disclose that first apertures of the plurality of first apertures have a diameter in a range of 3 to 50 thousandths of an inch, and the second apertures of the plurality of second apertures have a diameter in the range of 3 to 100 thousandths of an inch.
However, a careful examination of the specification reveals that no criticality for the diameter of the first and second apertures has been shown nor any reason as to why the apertures of the applicant with these diameters would operate any different than the apertures of Hanson, and Applicant has not disclosed that this diameter sizing provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses in the specification that apertures can have a diameter in the range of […], and that in alternative embodiments, apertures can have other shapes and configurations  ([0038], [0040]). Hence these values are considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected Hanson, and Applicant’s invention, to perform equally well, because both would perform the same function of noise attenuation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the value of 3 to 50 .
--------------------------------------------------------------------------------------------------------------------
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3,820,628).
With regard to claims 17 and 18: 
Hanson discloses the vane of claim 16, as set forth above. 
Hanson is silent about the diameter size of the first and second apertures and doesn’t appear to explicitly disclose that first apertures of the plurality of first apertures have a diameter in a range of 3 to 50 thousandths of an inch, and the second apertures of the plurality of second apertures have a diameter in the range of 3 to 100 thousandths of an inch.
However, Hanson teaches that noise attenuation is performed by removing strata of boundary layer adjacent vane surfaces through apertures and reduce the size of said wake for minimizing the generation of and for absorbing a portion of the generated noise (Claim 1 and 5. Col. 1; lines 22-41). Hence, Hanson establishes a result effective variable in which the variable, which is the amount of removed strata of boundary layer adjacent vane surfaces through apertures affects the result of noise attenuation. The amount of removed strata of boundary layer adjacent vane surfaces through apertures depends on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different vanes with different aperture sizes through routine experimentation and choose an aperture size that best suits their particular application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar airfoils such as US6,004,095.

    PNG
    media_image1.png
    502
    834
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745